In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                   ___________________________
                        No. 02-19-00092-CV
                   ___________________________

   TOMMY N. LEAGUE JR., DENISE M. LEAGUE, AND ANY OTHER
OCCUPANTS OF 2220 ARCHER TRAIL, DENTON, TEXAS 76209, Appellants

                                  V.

  HSBC BANK USA, NATIONAL ASSOCIATION, AS TRUSTEE FOR SG
    MORTGAGE SECURITIES TRUST 2005-OPT1, ASSET BACKED
          CERTIFICATES, SERIES 2005-OPT1, Appellee



              On Appeal from County Court at Law No. 2
                        Denton County, Texas
                 Trial Court No. CV-2019-00302-JP


             Before Sudderth, C.J.; Gabriel and Womack, JJ.
              Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

       Appellants Tommy League Jr. and Denise M. League filed their notice of

appeal on March 14, 2019. In their notice of appeal, the Leagues stated that they

“should not bear any more costs associated with this Appeal.” On April 4, 2019, this

court sent a letter to the Leagues stating that the required $205.00 filing fee had not

been paid. See Tex. R. App. P. 5. In that letter, we informed the Leagues that if the

filing fee was not paid by April 15, 2019, this appeal would be dismissed.

       On April 15, 2019, the Leagues filed a “Statement of Inability to Afford

Payment of Court Costs or an Appeal Bond.” Because it appeared to this court that

the statement the Leagues had filed was not current, we sent an April 25, 2019 letter

to the Leagues informing them that if they were attempting to proceed on appeal

without payment of costs, they needed to file a current Statement of Inability to

Afford Payment of Court Costs. See Tex. R. App. P. 20.1(b)(3). In that letter, we also

informed the Leagues that if they had not paid the $205.00 filing fee or established

their entitlement to proceed on appeal without payment of costs by May 6, 2019, the

appeal would be dismissed. Tex. R. App. P. 42.3(c). The Leagues responded by filing

a current statement of inability to pay costs.

       Following multiple indigency-type filings in this court and after having received

a response from the appellees regarding the Leagues’ indigency status, we abated this

cause to the trial court and referred the indigency issue to that court. The trial court

held a hearing and issued “Findings of Fact at Hearing on Motion for Finding of
                                            2
Indigency” on July 2, 2019, which stated that the Leagues’ financial conditions had

not materially changed since the trial court’s earlier determination that the Leagues

were not indigent.

       In response to the trial court’s finding, we denied the Leagues’ motion for a

finding of indigency, and we concluded that the Leagues should not be permitted to

proceed without payment of costs in this court. See Tex. R. App. P. 20.1(c). In that

order, we informed the Leagues that they “must pay the required $205.00 filing fee on

or before Thursday, July 25, 2019.” We also informed the Leagues that they were to

pay or arrange to pay for preparation of the appellate record prior to July 25, 2019,

and that failure to pay or to make such arrangement would result in the dismissal of

this appeal for want of prosecution. See Tex. R. App. P. 37.3(b), 42.3(b). The Leagues

responded by filing a “Motion for Reconsideration for Payment of Court Costs or in

the Alternative Motion for Continuance to Pay Court Costs,” which this court denied

by order on August 8, 2019.

       The Leagues have not filed any written responses to our orders or otherwise

shown that grounds exist for the appeal to be continued. We therefore dismiss the

appeal for want of prosecution due to the Leagues’ failure to pay the case filing fee or

the fee for preparation of the clerk’s record. See Tex. R. App. P. 5, 37.3(b), 42.3(b),

(c).




                                           3
                                 /s/ Dana Womack

                                 Dana Womack
                                 Justice

Delivered: August 22, 2019




                             4